Citation Nr: 0908497	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO. 06-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for abdominal pain due to postoperative adhesions (claimed as 
cramps, stomach pain, pain after intercourse, decreased 
desire for intercourse, diarrhea, and hard lumps of scar 
tissue) residuals of resection of the large intestine.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The Veteran had active duty from March 2000 to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The Veteran 
testified via videoconference at a Board hearing before the 
undersigned Acting Veterans Law Judge in February 2007. This 
matter was previously before the Board and was remanded in 
July 2007.

The issue of whether a separate disability rating is 
warranted for the Veteran's abdominal scar is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's service-connected abdominal pain due to 
postoperative adhesions (claimed as cramps, stomach pain, 
pain after intercourse, decreased desire for intercourse, 
diarrhea, and hard lumps of scar tissue) residuals of 
resection of the large intestine is manifested by abdominal 
pain and diarrhea with subjective complaints of sexual 
dysfunction, pulling pain, and inability to push when 
defecating with no evidence of vomiting, nausea, fistula or 
bowel obstruction.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
abdominal pain due to postoperative adhesions (claimed as 
cramps, stomach pain, pain after intercourse, decreased 
desire for intercourse, diarrhea, and hard lumps of scar 
tissue) residuals of resection of the large intestine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7301-7329 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR 
§ 3.159(b)(1) (2008). As part of that notice, VA must inform 
the claimant of the information and evidence he is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on his behalf. See 38 U.S.C.A. § 5103 (West 
2002); 38 CFR § 3.159(b)(1) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In April 2004, May 2004, July 2004, April 2006, February 
2007, August 2007, and November 2008 letters, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate service connection, increased 
rating, and earlier effective date claims. The letters 
advised the Veteran of what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA. Moreover, the November 2008 letter complied 
with the requirements articulated in the holding of Vazquez-
Flores v. Peake. The Veteran's claims were not readjudicated 
by the RO subsequent to the November 2008 notice; however, 
the Veteran did not submit any additional evidence relevant 
to the claim adjudicated herein after the November 2008 
letter was sent to him. Therefore, the failure by the RO to 
conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication. See generally 
Medrano v. Nicholson, 21 Vet App 165 (2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service records, VA treatment records, and 
appropriate VA medical examinations. 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with the claim. 
The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected abdominal disability is 
currently rated as 30 percent disabling under Diagnostic 
Codes 7399-7301. The RO assigned Diagnostic Code 7399 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99".  
See 38 C.F.R. § 4.20 [ when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous]. The RO determined that the most 
closely analogous Diagnostic Code is 38 C.F.R. § 4.114, 
Diagnostic Code 7301, adhesions of the peritoneum.

In an August 2002 rating decision, the Veteran was initially 
granted service connection for evaluation of abdominal pain 
due to postoperative adhesions (claimed as cramps, stomach 
pain, pain after intercourse, decreased desire for 
intercourse, diarrhea and hard lumps of scar tissue) which 
was rated as 10 percent disabling under Diagnostic Code 7301. 
In an October 2006 rating decision, the RO granted service 
connection for residuals, resection of the large intestine, 
and rated this disability as 20 percent disabling under 
Diagnostic Code 7329. However, VA regulations dictate that 
ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture. See 38 C.F.R. § 4.114. Based on this regulatory 
provision, in an October 2008 rating decision, the RO 
properly combined the Veteran's separate disability ratings 
of 10 and 20 percent under Diagnostic Codes 7301 and 7329 
into one 30 percent disability rating under the rating 
criteria of Diagnostic Code 7301.

Adhesions of the peritoneum are rated under Diagnostic Code 
7301. Under this Diagnostic Code, a 30 percent rating is 
assigned when there are moderately-severe adhesions of the 
peritoneum which cause partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain. A 50 percent rating is assigned 
when there is severe impairment from definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage. 38 C.F.R. § 
4.114, Diagnostic Code 7301.

The relevant, competent evidence of record includes an August 
2004 VA examination report which reflects that the Veteran 
complained of abdominal pain and watery stools two to three 
times per day. The Veteran denied any bleeding, dysphagia, or 
vomiting. On physical examination, the Veteran's abdomen was 
soft, with a midline scar and no evidence of a hernia. The 
Veteran's sphincter tone was good and his stool hemecult test 
was negative. The diagnosis was chronic diarrhea.

An October 2004 statement from the Veteran's father asserted 
that the surgery that was performed on his son was done 
because of a missed diagnosis by Army physicians which 
resulted in a loss of two feet of his bowel and discharge 
from active duty because he could not physically perform to 
Army standards.

A May 2006 VA examination report shows that the Veteran 
complained of five to six episodes of watery diarrhea per day 
and one to two episodes per night. The Veteran stated that 
although he usually lost weight, he had been maintaining his 
weight but he complained of abdominal discomfort related to 
post-operative adhesions. The Veteran denied nausea, 
vomiting, or fistula. On physical examination, the Veteran 
was well-developed and did not look anemic. A surgical scar 
was noted. The Veteran's laboratory testing revealed normal 
electrolytes and hemoglobin. The examiner's diagnosis was 
status-post partial resection of the small and large 
intestines complicated by diarrhea and abdominal pain.

VA treatment records from 2003 to 2006 reveal occasional 
complaints of abdominal pain, diarrhea, and constipation, but 
these were made primarily in the context of providing a 
medical history when seeking treatment for back pain and a 
lacerated finger.

At his February 2007 Board hearing, the Veteran testified to 
pain, diarrhea, "pulling" on his bladder, weight loss, and 
sexual dysfunction. The Veteran said the only impact on his 
job was when he had to jump up and run to the bathroom.

An August 2007 statement from the Veteran shows that he 
alleges an inability to "push" to defecate.

A July 2008 VA examination report shows that the Veteran 
reported diarrhea, but no nausea or vomiting. He also 
reported weight loss, and pain during sit-ups and sexual 
intercourse. The Veteran denied a fistula but noted severe, 
colicky, crampy pain with bowel movements, lifting and 
abdominal strain. The Veteran denied a history of 
constipation, vomiting, ulcerative colitis or episodes of 
abdominal colic, nausea, vomiting and abdominal distension 
consistent with partial bowel obstruction. The Veteran 
reported "pulling pain" on attempting work which is 
aggravated by movement of the body. The Veteran attributed 
his weight loss to the diarrhea. He denied anemia. The 
examiner noted that the computed tomography (CT) scan of 
January 2002 showed small bowel obstruction due to abscess 
formation in the pelvis. On physical examination, the 
examiner noted that per the Veteran's history, he had 
experienced a 40 pound weight loss since his surgery. There 
were no signs of anemia, fistula, or abdominal mass. There 
were signs of abdominal tenderness. Supine and upright 
abdominal films revealed a normal bowel gas pattern with 
stool and air throughout the colon. There was no evidence of 
bowel obstruction or perforation. There were no abnormal 
calcifications demonstrated. The osseous structures appeared 
unremarkable.

The Veteran reported that he was a forklift operator and that 
he had lost no time from work due to his service-connected 
gastrointestinal disability. The diagnosis was residuals of 
resection of distal ileum. The examination report reflects 
"significant effects on the Veteran's occupation due to 
decreased mobility, problems with lifting and carrying and 
pain, and disfigurement." The examiner also noted effects on 
usual activities such as limiting shopping and chores and 
preventing exercise and sports. 

As noted above, in order to warrant a 50 percent disability 
rating, the Veteran's gastrointestinal disability must be 
manifested by severe impairment "from definite partial 
obstruction show by x-ray." The competent evidence of record 
does not show any partial obstruction by x-ray. In fact, the 
August 2007 VA examination report reflects that abdominal 
films revealed normal bowel gas pattern with stool and air 
throughout the colon and no evidence of bowel obstruction. 
Thus, the Board finds that the Veteran's current 
gastrointestinal symptoms do not more closely approximate the 
criteria for a 50 percent disability rating under Diagnostic 
Code 7301. The Board finds, therefore, that a schedular 
disability rating in excess of 30 percent for the Veteran's 
service-connected gastrointestinal disability is not 
warranted. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the July 2008 VA examination report states that the 
Veteran's service-connected disability has "significant" 
effects on his occupation, the same examination report 
demonstrates that the Veteran himself denied losing any time 
from work as a result of his service-connected 
gastrointestinal disability. Moreover, the record does not 
include any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings. 
The Veteran has not required frequent periods of 
hospitalization for his gastrointestinal disability and 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
gastrointestinal pain has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings. See 38 C.F.R. §§ 
3.321(a) and 4.1. 38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Consequently, the Board finds 
that the 30 percent disability rating assigned in this 
decision adequately reflects the clinically established 
impairment experienced by the Veteran and a referral for a 
higher rating on an extra-schedular basis is denied.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Disability rating in excess of 30 percent for abdominal pain 
due to postoperative adhesions (claimed as cramps, stomach 
pain, pain after intercourse, decreased desire for 
intercourse, diarrhea, and hard lumps of scar tissue) 
residuals of resection of the large intestine, is denied.


REMAND

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that two separate disability ratings are possible in cases in 
which the Veteran has separate and distinct manifestations 
arising from the same disability, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14. 

A separate, additional rating may be assigned if the 
Veteran's disability is manifested by a scar that is 
superficial, unstable, painful on examination, occupies an 
area of six square inches or more and is deep or causes 
limited motion, or a scar that is otherwise causative of 
limitation of function of part affected. 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803, 7804, 7805 (2008).

The medical evidence of record, specifically the August 2004 
and May 2006 VA examination reports, show an abdominal 
surgical scar, presumably from the same in-service abdominal 
surgery which forms the basis of the Veteran's current 
gastrointestinal service-connected disability. However, the 
examination reports contain no information describing the 
scar. Thus, the Board is unable to determine from the current 
evidence of record whether or not a separate compensable 
disability rating is warranted for the Veteran's abdominal 
surgical scar. This matter must be remanded to obtain a new 
VA examination to address the current manifestations, if any, 
of the Veteran's abdominal scar.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should make arrangements 
for the Veteran to undergo a VA 
dermatological examination to address the 
Veteran's abdominal scar. It is 
imperative that the Veteran's claims file 
be made available to the examiner for 
review in connection with the 
examination. The examiner is asked to 
determine if the Veteran's abdominal 
scar, as described in the August 2004 and 
May 2006 VA examination reports, is a 
result of the in-service abdominal 
surgery. If so, the examiner should be 
asked to examine the scar and describe 
its current manifestations. Specifically, 
the examiner should describe the size of 
the scar in length and width. Also, the 
examiner should address: 1) if the scar 
is tender or painful on examination, 2) 
if it is adherent to underlying tissue, 
3) if it is hypo or hyper pigmented, 4) 
if it is unstable, 5) or if it causes 
limitation of motion or affects any other 
abdominal functioning. The examiner 
should provide a rationale for all 
opinions proffered. If the examiner 
cannot respond to any of the inquiries 
without resorting to mere speculation, 
the examiner should so state.

After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claim. If the benefits sought remain 
denied, the Veteran should be issued an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


